Case: 21-50636     Document: 00516217688         Page: 1     Date Filed: 02/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 25, 2022
                                  No. 21-50636
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Royshena Holt,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 7:17-CR-21


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The counsel appointed to represent Royshena Holt on appeal has filed
   a motion to withdraw and a brief that relies on Anders v. California, 386 U.S.
   738 (1967). Holt has filed a response as well as a motion to appoint new
   counsel. We have reviewed counsel’s brief and the relevant portions, as well


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50636      Document: 00516217688          Page: 2   Date Filed: 02/25/2022




                                    No. 21-50636

   as Holt’s response. Holt’s notice of appeal was untimely and the district
   court denied her motion to extend the time for filing a notice of appeal, which
   is dispositive. See United States v. Leijano-Cruz, 473 F.3d 571, 573-74 (5th
   Cir. 2006).
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2. Holt’s pro se motion to appoint
   new counsel is DENIED as untimely. See United States v. Wagner, 158 F.3d
   901, 902-03 (5th Cir. 1998).




                                         2